OPINION — AG — ** SCHOOL VACANCIES — CANDIDATES FOR SCHOOL BOARD — ELECTIONS ** IN A INDEPENDENT SCHOOL DISTRICT REFERRED TO, ONLY TWO MEMBERS OF THE BOARD OF EDUCATION OF SAID SCHOOL DISTRICT SHOULD BE ELECTED IN 1953 AND THAT THE POSITIONS FILLED SHOULD BE THOSE DESIGNATED AS OFFICES ONE AND OFFICES TWO, WITHOUT REGARD TO ANY PARTICULAR WARDS, AND THAT FILLING OF ONLY THESE TWO OFFICES SHOULD BE ACCEPTED BY THE CLERK OF SAID BOARD OF EDUCATION, AND THAT IS IMMATERIAL, SO FAR AS SUCH FILINGS ARE CONCERNED, IN WHAT PARTICULAR WARD A CANDIDATE FOR EITHER OF SAID OFFICES RESIDES. (DIFFERENT WARDS) CITE: 70 Ohio St. 4-7 [70-4-7], 70 Ohio St. 4-11 [70-4-11] (ELIGIBILITY) (J. H. JOHNSON)